Title: To George Washington from Major General Nathanael Greene, 30 December 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Morristown Decem. 30th 79
        
        Inclosd is a copy of a letter from a number of the Officers of the Artificers at West Point which urges a speedy arrangement of the Corps. I wish it to take place also for many other reasons as soon as your Excellency can find leisure to examin and digest the business. I am with respect your Excellencys Most Obedient humble Sert
        
          Nath. Greene
        
      